Citation Nr: 0839504	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-35 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for fracture, right 2nd 
metatarsal (right foot disability).

4.  Entitlement to an increased evaluation for hemorrhoids, 
currently rated 0 percent disabling.

5.  Entitlement to an increased evaluation for postoperative 
excision, Morton's neuroma, left foot (left foot disability), 
currently rated 0 percent disabling.

6.  Entitlement to an increased evaluation for a 
postoperative bond block secondary to anterior subluxation of 
perineal tendon, left ankle (left ankle disability), 
currently rated 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to April 
1987 and from November 1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran testified at a video 
hearing before the undersigned Acting Veterans Law Judge in 
April 2008.

In March 2007 the veteran advised VA that he had not received 
a November 2007 supplemental statement of the case (SSOC).  
Although all the issues on appeal were listed on this SSOC, 
the only evidence considered was a July 2005 VA audiological 
examination.  Thus, the claim for service connection for left 
ear hearing loss must be REMANDED for issuance of an SSOC, 
but no such SSOC is needed for the remaining claims.  See 
Manlincon v. West, 12 Vet. App. 238 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

At his hearing in April 2008, the veteran mentioned regular 
and recent VA treatment for his left foot, left ankle, and 
hemorrhoids.  The latest VA records associated with the 
claims file are dated December 2006.  As the veteran contends 
that these disabilities have gotten worse, the current and 
complete records must be obtained.

In addition, as the veteran described symptoms which suggest 
that the left foot, left ankle, and hemorrhoids have all 
increased in severity, new VA examinations are needed.  When 
the available evidence is too old for adequate evaluation of 
the veteran's current symptomatology, the duty to assist 
requires providing a new examination.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994) (holding a 23-month old psychiatric 
examination too remote in time to adequately support the 
Board's decision in an appeal for an increased rating).

In regards to the veteran's claim for service connection for 
his right foot disorder, the veteran submitted a Social 
Security Administration (SSA) decision showing that he was 
considered for SSA disability benefits due to his right foot 
injury.  The complete SSA records must be obtained.

In regards to the veteran's claim for service connection for 
a liver disorder, the veteran contended at his hearing that 
this disorder is secondary to the various medications he was 
taking for his service-connected left ankle disability.  The 
veteran should be advised as to the evidence required to 
substantiate a claim based on secondary service connection 
and proper development should be undertaken, including a VA 
examination that considers secondary service connection.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

In regards to the veteran's claim for service connection for 
hearing loss of the left ear, the veteran is entitled to an 
SSOC which addresses the July 2005 VA audiological 
examination, if that has not already been done.  Manlincon, 
12 Vet. App. at 240-41; VAOPGCPREC 16-92.  This can be 
satisfied by resending the November 2006 SSOC to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims Assistance 
Act of 2000 notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must be 
provided to the veteran, including a 
description of the evidence required to 
substantiate his claim for secondary 
service connection for his liver 
disorder.

2.  The veteran's SSA records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of attempts to obtain them 
should be associated with the claims 
file.

3.  The veteran's current and complete 
VA treatment records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of attempts to obtain them 
should be associated with the claims 
file.

4.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, schedule the veteran for a VA 
examination(s).  Pertinent documents 
should be reviewed.  The examiner 
should conduct a complete history and 
physical.

Left Foot and Ankle.  A complete 
examination should be conducted and all 
relevant diagnoses assigned.  Range of 
motion should be described, including 
where in the motion pain starts or 
stops  The examiner should also note 
any additional limitation caused by 
pain and functional impairment.

Hemorrhoids.  A complete examination 
should be conducted and all relevant 
diagnoses assigned.  The examiner 
should note any persistent bleeding 
with secondary anemia or fissures, the 
size and reducibility of the 
hemorrhoids, and any evidence of 
frequent recurrences.

Liver Disorder.  The examiner should 
review the veteran's medical records to 
determine what medications he was 
prescribed for his left ankle 
disability.  The examiner should state 
whether the veteran has a current liver 
disorder that is at least as likely as 
not caused or aggravated by the 
medications he was prescribed for his 
left ankle disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

5.  Issue an SSOC as to the claim for 
service connection for hearing loss of 
the left ear, if that has not already 
been done. Manlincon, supra.  After 
completing the above action, the 
remaining claims should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

